488 F.2d 979
85 L.R.R.M. (BNA) 2351, 73 Lab.Cas.  P 14,259
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 926, INTERNATIONAL UNION OF OPERATING ENGINEERS, Respondent.
No. 72-3420.
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1974.Rehearing and Rehearing En Banc Denied May 6, 1974.

Robert J. Martin, Jr., J. R. Goldthwaite, Jr., Atlanta, Ga., Bernard Dunau, Gerald F. Treanor, Counsel, Intern. Union of Operating Engineers, Washington, D. C., for respondents.
Elliott Moore, Acting Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Walter C. Phillips, Director, Region 10, N.L. R.B., Atlanta, Ga., Jonathan G. Axelrod, N.L.R.B., Washington, D. C., for petitioner.
William W. Alexander, Jr., John M. Capron, Atlanta, Ga., for intervenor.
Before COLEMAN, AINSWORTH and GEE, Circuit Judges.
PER CURIAM:


1
After a careful consideration of the record, the briefs and the order of the National Labor Relations Board, we conclude that the order of the National Labor Relations Board is correct in all material respects and should be enforced.